UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA                    02 Cr. 1060 (LAP)

          -against-
                                                  ORDER
RUBEN ARCHULETA,

                      Defendant.
-----------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

     In his letter dated September 11, 2019 [dkt. no. 169],

Defendant notes that he was sentenced to 264 months imprisonment

for violations of 21 U.S.C.   §§   846 and 853.   He also notes that

"the mandatory minimum sentence of that crime was and is today

240-months."   Mr. Archuleta requests resentencing based on

United States Sentencing Guidelines Sections 782 and 788 which

authorized downward revision in the Guidelines of two points.

Mr. Archuleta requests a reduction in his sentence to the 240-

months mandatory minimum.

     Courts have agreed, however, that where a statutory

mandatory minimum sentence is applicable, the passage of a

retroactive guideline amendment is irrelevant.       See, e.g.,

United States v. Dimeo, 28 F.3d 240, 241 (1st Cir, 1994); United

States v. Marshall,   95 F. 3d 700, 701   (8th Cir. 1996), United

States v. Mullanix,   99 F.3d 323, 324 (9th Cir. 1996); United

States v. Smartt, 129 F.3d 539, 542 (10th Cir. 1997); United

States v. Eggersdorf, 126 F.3d 1318, 1320 (11th Cir. 1997).



                                    1
Accordingly, the Court does not have the authority to reduce Mr.

Archuleta's sentence, and thus his request is denied.

SO ORDERED.

Dated:    New York, New York
          November /(0, 2019



                               Loretta A. Preska,
                               Senior U.S.D.J.




                                 2
